Citation Nr: 0523550	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  Pursuant to a request from the veteran, a 
personal hearing was scheduled for May 9, 2005, to be held at 
the RO before a Veterans Law Judge (i.e., Travel Board 
hearing).  In correspondence submitted by the veteran's 
service representative in April 2005, it was noted that the 
veteran desired to cancel the scheduled Travel Board hearing.  
Because the veteran has not requested to reschedule the 
hearing, the request for a Travel Board hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2004). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends, in essence, that service connection  is 
warranted for his non-Hodgkin's lymphoma due to his exposure 
to Agent Orange while in Vietnam.  There is medical evidence 
of Stage IV, Large Cell, Non-Hodgkin's Lymphoma, status post 
chemotherapy treatment, which is one of the diseases that has 
been associated with exposure to certain herbicide agents, to 
include Agent Orange.  See 38 C.F.R. § 3.309(e) (2004).  
While the veteran's service personnel records in the claims 
file do not reflect any active duty in Vietnam, he asserts 
that he and two other soldiers stayed in Vietnam for 
approximately three days as a result of an administrative 
error, prior to going to  Okinawa, where the veteran spent 
approximately one year on active duty.  

In January 2002, the RO asked the National Personnel Records 
Center (NPRC) to furnish dates of the veteran's service in 
Vietnam, and the NPRC replied that the information requested 
was not a matter of record.  Also, and without success, the 
RO apparently tried to contact a fellow soldier identified by 
the veteran as having knowledge that the veteran had been in 
Vietnam.  The RO subsequently sought the veteran's personnel 
records as well as all flight and travel orders, and the NPRC 
sent the veteran's personnel file.  

Notwithstanding the RO's attempts to confirm the veteran's 
allegation of a brief stay in Vietnam, in light of VA's 
duties to assist under the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002), the RO 
should contact the veteran to obtain as much specific 
information as possible and make a more specific attempt to 
obtain flight manifests concerning the veteran's alleged stop 
in Vietnam on his way to Okinawa.   

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify whether he traveled to 
USARPAC (United States Army Pacific 
Command) via military or commercial 
air.  The veteran should identify, as 
close to the exact dates and times as 
possible, when he departed Oakland and 
arrived in Hawaii, when he departed 
Hawaii and arrived in Wake Island, 
when he departed Wake Island and 
arrived in Vietnam, and when he 
departed Vietnam and arrived in 
Okinawa.  If the veteran provides 
sufficient information, the RO should 
contact either the military or 
commercial flight facility or 
appropriate agency to obtain any 
corroborating evidence (including 
flight manifests) of the veteran's 
description of travel events.  
  
2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for non-Hodgkin's 
lymphoma.  If the determination 
remains unfavorable to the veteran, 
the RO must issue a Supplemental 
Statement of the Case and provide him 
a reasonable period of time in which 
to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


